DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS (5/13/2020, 06/04/2020, 07/16/2020, 08/04/2020, 08/19/2020,  10/13/2020, 10/27/2020, 11/11/2020, 12/31/2020, 01/13/2021, 02/10/2021, 02/24/2021, 04/19/2021, 06/24/2021, 08/09/2021, 08/25/2021, 10/10/2021, 10/17/2021, 10/31/2021, 12/13/2021, 01/10/2022, 01/30/2022, 03/16/2022, 04/05/2022, 04/28/2022, 05/15/2022,05/23/2022, 06/26/2022, 07/18/2022, 07/27/2022, 08/16/2022) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. 

Drawings
The drawings are objected to because the gray-scale figures (e.g., Figs. 1A, 2A, 4B, 4C, 5B, 6C, 8A, 8B, 9A, 9B, 25, 26, 28A, 28B, 28C, 28D, 28E) would not reproduce well.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapadia (US 10667877 B2, June 19, 2015) (citing to US 20180140366 A1)
Regarding claim 1, Kapadia teaches a surgical system (as method of use) comprising: at least one surgical arm (comprising, e.g. 3a-3g, 100. Fig. 2); at least one motor unit (e.g., 100, Fig. 3) comprising: an elongate recess (e.g., 102g, Fig. 3) shaped and sized to receive at least a portion (100, Fig. 2) of said surgical arm along the length of the arm; and one or more actuators (e.g., 104, Fig. 4) configured for driving movement of said surgical arm, such that when said surgical arm is received in position within said elongate recess, said actuators are placed in operable contact with said at least one surgical arm.
Regarding claim 5, Kapadia teaches a surgical system, wherein said motor unit comprises clampers (construed as comprising 110, Fig. 6) positioned and configured to hold said surgical arm in position within said elongate recess.
Regarding claim 11, Kapadia teaches a surgical system, wherein said motor unit comprises an elongate housing (102, Fig. 3), said elongate recess (102g, Fig. 3) extending along a face of said housing.
Regarding claim 13, Kapadia teaches a surgical system, wherein said system comprises two surgical arms attachable to two respective motor units, each motor unit driving movement of the surgical arm being attached to it.  See, e.g., [0026]-[0030] and Fig. 1.
Regarding claim 14, Kapadia teaches a surgical system, wherein said surgical arm is constructed of a plurality of rigid segments (e.g., 3c, Fig. 2) sequentially connected by flexible sections (construed as joints, e.g., 3f, Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 7, 10, and 12are rejected under 35 U.S.C. 103 as being unpatentable over Kapadia.
Regarding claims 6, 10, and 12, Kapadia teaches a surgical system, except comprising the particular implementations recited in the claims.
It would have been an obvious matter of design choice, before the effective filing date of the claimed invention, for a person of ordinary skill in the art to incorporate the various implementations because Applicant has not disclosed that they provide a particular advantage, is used for a particular purpose, or solves a particular problem.  One of ordinary skill in the art, furthermore, would have expected Kapadia’s invention and applicant’s invention to perform equally well.
Therefore, it would have been prima facie obvious to modify Kapadia to obtain the invention as specified in claims at issue such that wherein said clampers are clamping hammers (as recited in claim 6); wherein between 20-50% of a total length of said surgical arm is received within said elongate recess of said motor unit (as recited in claim 10); wherein said motor unit housing comprises a rectangular cross section profile, and said surgical arm comprises a circular cross section profile (as recited in claim 12) because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kapadia.
Regarding claim 7, Kapadia teaches a surgical system, except comprising the recited sensors.  Official Notice is given that sensors or switches are typically used to determine whether two components are critically mated.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Kapadia such that wherein said motor unit comprises one or more sensors which detect attachment of said surgical arm to said motor unit (as recited in claim 7) in order to ensure that the surgical arm is properly secured before actuating the arm. 

Claims 2-4 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kapadia in view of Wilson et al. (US 20140046340 A1, Feb. 13, 2014) (hereinafter “Wilson”).
Regarding claims 2-4, Kapadia teaches a surgical system, except wherein said one or more actuators comprise one or more motor gears.  Wilson teaches various couplings between a motor unit and various surgical instruments, such as gears.  See, e.g., Figs. 8A-8D, 9A-9B, 12A-12B, and associated text.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wilson with the invention taught by Kapadia such that wherein said one or more actuators comprise one or more motor gears (as recited in claim 2); wherein said surgical arm comprises one or more arm gears, and wherein each of said arm gears is placed in operable contact with a corresponding motor gear when the surgical arm is received in position within said elongate recess (as recited in claim 3); comprising at least two arm gears and at least two motor gears; said arm gears arranged coaxially to each other and said motor gears arranged coaxially to each other; axes of said motor gears and said arm gears being parallel to each other when said surgical arm is received in position within said elongate recess (as recited in claim 4) in order to meet the actuation requirements of a surgical instrument.
Regarding claims 15-20, as discussed above, Kapadia (in view of Wilson) teaches a method of assembling a surgical system comprising a surgical arm and a motor unit configured to drive movement of said surgical arm, the method comprising: inserting a proximal portion of said surgical arm into a recess of said motor unit, said proximal portion including a plurality of arm gears, said inserting placing said plurality of arm gears in operable contact with a plurality of motor gears of said motor unit; and activating said motor unit to move said surgical arm (as recited in claim 15); comprising, prior to said activating, locking said surgical arm in position within said recess (as recited in claim 16); comprising automatically sensing said locking via one or more sensors of said motor unit (as recited in claim 17); wherein said inserting places said plurality of arm gears in a parallel alignment with said plurality of motor gears (as recited in claim 18); comprising clamping said portion of said surgical arm to maintain said surgical arm in position with said motor unit recess (as recited in claim 19); wherein said activating comprises driving rotation of at least one of said plurality of motor gears to thereby drive rotation of at least one respective arm gear (as recited in claim 20).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10463438 B2 in view of Wilson et al. (US 20140046340 A1, Feb. 13, 2014) (hereinafter “Wilson”).  By parity of reason above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wilson with the invention recited in claims 1-26 of U.S. Patent No. 10463438 B2 to arrive at the instant invention.
Allowable Subject Matter
Claim 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims; and (2) a Terminal Disclaimer is submitted, as discussed above.  
The prior art of record does not teach or suggest the claimed invention of a surgical system according to claim 1, wherein said elongate recess is covered by a flap pivotally rotatable between an open position allowing access to said elongate recess and a closed position at least partially covering said surgical arm when said surgical arm is received within said elongate recess (as recited in claim 8); wherein circuitry of said motor unit includes a microswitch which detects closure of said flap (as recited in claim 9).
For these reasons the claims are believed to be allowable over the art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792